Citation Nr: 9913663	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation greater than 40 percent for 
Scheuermann's disease of the lower thoracic and upper lumbar 
spine, with low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 1998 rating decision of the Boise, 
Idaho, Regional Office (RO) of the Department of the Veterans 
Affairs (VA), which confirmed and continued a previous rating 
of 40 percent for Scheuermann's disease of the lower thoracic 
and upper lumbar spine, with low back pain.

An August 1998 hearing was held.  The transcript is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's Scheuermann's disease of the lower thoracic 
and upper lumbar spine is manifested by low back pain, left 
foot drop, and radicular pain of the left lower extremity.  
There is no showing of vertebral fracture residuals with cord 
involvement or ankylosis of the spine. 


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran injured his 
back while lifting a section bridge during basic training.  
Subsequent to this injury, the veteran consistently 
complained of pain of the thoracic and lumbar spine.  An x-
ray report indicated degenerative changes in the lower 
thoracic and upper lumbar spine.  It was noted that these 
findings were consistent with Scheuermann's disease.  

A September 1978 rating action granted service connection for 
chronic residuals of Scheuermann's disease of the lower 
thoracic and upper lumbar spine and assigned a 10 percent 
rating.  A September 1985 rating action continued a 10 
percent rating for Scheuermann's disease of the lower 
thoracic and upper lumbar spine and chronic back pain.  

A September 1990 medical statement from a private physician 
indicates that the veteran is not precluded from having 
sensory symptoms based upon a possible disturbance of ulnar 
nerve anatomy or function, although his neurologic 
examination appeared to be intact.

A March 1991 VA consultation sheet indicates that the 
veteran's neurologic examination was normal.

A VA examination report, dated in November 1992, shows that 
on examination of the back, there was some paraspinal muscle 
spasm in the standing position.  There was marked increase in 
paraspinal muscle spasm with any range of motion testing.

In a September 1993 rating action, it was noted that a clear 
and unmistakable error had been made in the previous rating 
decision with regard to the veteran's low back pain.  A 40 
percent disability rating was assigned, effective March 26, 
1991.  Rating actions dated in December 1996 and April 1998 
confirmed and continued a 40 percent disability rating.  

A June 1997 VA examination report reflects that there was 
quite marked paraspinal muscle spasm both in the lower 
thoracic and the lumbar area.  It was noted that the veteran 
was tender in the paraspinal muscles and over the spine from 
T9 to the sacral area.  Back flexion was to 30 degrees, 
extension to 15 degrees, and rotation to 20 degrees on each 
side.  Reflexes were good.  The examiner noted numbness of 
the lateral aspect of the thigh, left leg, and the left side 
of the veteran's foot, and to a lesser degree, the left toe.  
Moreover, it was noted that the veteran had marked weakness 
of flexion of the left great toe.  The right toe was normal.  
The veteran was unable to stand on his left toes or heel 
alone.  When the veteran redressed after his examination, he 
dressed without really bending his back.  The impression was 
Scheuermann's disease of the lower thoracic and upper lumbar 
spine, with low back pain with radicular pain into the left 
lower extremity.

September 1997 VA emergency notes indicate that the veteran 
complained of lumbar and thoracic pain.  On examination, the 
physician noted tenderness in the veteran's cervical spine, 
T5/6 region, lumbar spine region, and in his paraspinal 
region.  

A November 1997 VA progress note shows an impression of mild 
left foot drop; clinically stable neurologically with 
functional improvement with orthotic intervention.  Long-
standing, intermittent back pain was also noted. 

A December 1997 VA progress note shows no atrophy of the legs 
to movement.  No significant pain was noted and the physician 
doubted that there was any nerve root impairment.

March 1998 VA progress note indicates that the veteran 
complained of a flare-up of back pain.  On examination, the 
examiner noted that the veteran's muscles were tight and 
tender, especially from medial to scapulae, worse with even 
minimal range of motion.  The assessment was exacerbation of 
chronic pain.  The veteran's current medication regimen was 
described.  It was noted that the veteran's muscle problems 
were probably associated with nerves (fibromyalgia).
At his August 1998 hearing, the veteran stated that he had 
low back and upper lumbar pain at all times, worse in the 
afternoon.  He indicated that he did not have full range of 
motion of his left foot and wore a foot brace on his left 
foot for his left foot drop.  Without the brace, the veteran 
stated that he does not walk normally, he drags his feet, 
trips and stumbles.  He indicated that he was a maintenance 
engineer at his most recent job.  His employer accommodated 
the veteran's disability and allowed him to either stand or 
sit, depending on the veteran's needs.  However, he lost his 
job due to the business shutting down.  The veteran stated 
that if he needed to go back to school in order to find 
employment that accommodated his disability, he would do so.  
The veteran reported that if he did not find a job he would 
start his own construction company and work as a general 
contractor. 

A September 1998 VA examination report indicates that the 
veteran's claims file and medical record had been reviewed.  
The veteran reported having a left foot drop, secondary to 
his back disability and indicated having had considerable 
pain of the left lower extremity.  The report indicated that 
a computer tomography (CT) scan of his lumbar spine in 
December 1997 showed changes of moderate lateral recessed 
stenosis, mostly pronounced at the right L3-4 and left L4-5 
vertebrae.  Since wearing the brace on his left foot, the 
veteran had had less foot drag and stumbling.  

At his September 1998 VA examination, the veteran further 
reported that his pain had been progressively worse in the 
year earlier.  Sitting in the car and driving 40 miles was 
uncomfortable and more painful than before.  The veteran 
reported that his left lower extremity occasionally gave out 
on him approximately two times a month and he had to grab 
onto something in order to prevent a fall.  He started a new 
job in September 1998 as a copy machine and printer 
repairman.  The veteran reported his new job required lighter 
work.  He described the job as more flexible, but indicated 
that he made a lot less money.  He reported swimming and 
using the exercise bike when his previous job ended.  He 
reported not having the opportunity to do so since that time.  
The veteran indicated that he could walk a half-block without 
pain without medication.  He stated that he does not 
recreational walk.  He reported doing minimal activity 
outside of work.  He reported that his lower back pain was 
more severe than the pain between his shoulder blades.  The 
lower back pain was rated a ten and between the pain between 
the shoulder blades was a seven.  

On September 1998 VA examination, the examiner noted that the 
veteran walked well with the brace.  Without the brace, the 
left foot slid along.  The veteran was equally tender over 
the lower thoracic and the lumbosacral areas.  Lumbar flexion 
was to 20 degrees and extension was to 15 degrees.  It was 
noted that extension increased the low back pain more than 
flexion.  Lateral flexion was to 25 degrees on each side and 
rotation was to 20 degrees on each side.  Straight leg 
raising on the right was 30 degrees, producing lateral hip 
pain.  On the left side, straight leg raising was to 25 
degrees, producing low back pain and the pain was slightly 
worse when the veteran dorsiflexed his left foot.  The 
patellar reflexes were hyperactive on each side and the 
achilles and plantar were present on each side.  No edema was 
noted.  Good arterial pulsations distally were noted.  The 
examiner reported that the veteran had hyperesthesia of the 
anterior left thigh.  The veteran did not have the loss of 
sensation in the lower extremities that he had one year 
earlier.

At his September 1998 VA examination, the veteran was unable 
to walk on his left heel and could only put part of his 
weight on his left forefoot.  He had no trouble walking on 
the heel or toes with his right lower extremity.  It was 
noted that the left great toe flexure was weaker than on the 
right side.  Similarly, abduction and adduction of the 
forefoot was less strong on the left than on the right.  The 
examiner noted that the veteran's lumbar spine movement was 
so limited that he could not detect any movement in the 
thoracic spine with flexion, extension, lateral flexion, or 
rotation of the lumbar spine.  Equal tenderness in the lower 
thoracic area and the lumbosacral spine area was also noted.  
The examiner rated the veteran's lumbar spine pain a ten, 
compared to the veteran's thoracic pain, which the examiner 
rated a seven.  The examiner noted that the veteran did not 
seem to have radicular symptoms from the thoracic spine, but 
did have the lower extremity symptoms related to the lumbar 
disease.  The impression was Scheuermann's disease of the 
thoracic and lumbar spine, with radicular pain in the left 
lower extremity, noted as a moderate disability.  The 
veteran's foot drop was described as a minimal disability 
since he was using the brace.
Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.45.

In the instant case, the veteran is service-connected for 
Scheuermann's disease of the lower thoracic and upper lumbar 
spine with low back pain, currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  The Board first 
notes that a January 1996 rating decision denied service 
connection for sciatic radiculopathy with left foot drop.  
However, a review of the most recent statement of the case 
reflects that the veteran's Scheuermann's disease of the 
lower thoracic and upper lumbar spine with low back pain was 
rated under Diagnostic Code 5293, which allows for inclusion 
of neurological symptoms.  Moreover, the statement of the 
case indicated that the veteran's foot drop was considered 
and included as a factor in continuing a 40 percent 
disability rating.  

Under Diagnostic Code 5293, a 60 percent evaluation is the 
maximum evaluation, requiring evidence of a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a.  The veteran argues 
that his low back disability warrants at least a 60 percent 
evaluation.  

The Board notes that the veteran's currently assigned 40 
percent evaluation is also the maximum available for 
limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  This code 
would not warrant a higher rating.  Moreover, there is no 
evidence of ankylosis of the spine or residuals of vertebral 
fracture with cord involvement, therefore, application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (1998) are 
not warranted.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain, 40 percent is the maximum rating provided 
and contemplates a severe disability with symptoms such as 
listing of the whole spine to the opposite side. positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

Consequently, this case turns upon whether it can be 
demonstrated that there are pronounced symptoms that are 
compatible with sciatic neuropathy or other neurological 
findings, and whether those symptoms are with little 
intermittent relief.

Based upon the evidence of record, the Board finds that the 
veteran's Scheuermann's disease of the lower thoracic and 
upper lumbar spine with low back pain, including evidence of 
a left foot drop and radicular pain into the left lower 
extremity on use, warrants an increased rating to a maximum 
60 percent rating under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  Although some earlier evidence 
of record shows a normal neurological examination, the 
evidence of record is otherwise consistent in showing 
diagnoses of radicular pain due to the veteran's service-
connected disability and a left foot drop.  Moreover, the 
evidence shows that the veteran has had muscle spasms.  
Evidence also demonstrates that the veteran cannot walk on 
his left heel, can only put part of his weight on his left 
forefoot, and has hyperesthesia of the anterior left thigh.  
The September 1998 examiner noted that the veteran's lumbar 
spine movement was so limited that he could not detect any 
movement in the thoracic spine with flexion, extension, 
lateral flexion, or rotation of the lumbar spine.

The Board recognizes the veteran's statements that medication 
and his foot brace help alleviate the veteran's pain, which 
might suggest that his disability is not without intermittent 
relief.  However, it is clear that the veteran has 
persistently complained throughout the years that his 
service-connected disability is principally manifested by 
back and lower extremity pain.  The veteran reported that he 
could only sit down for one-half an hour before his back pain 
begins.  Only with medication can he stand on concrete for 
approximately one hour.  He reported having a burning 
sensation in the left leg, a feeling similar to having a 
blowtorch burning his leg.  He also indicated that he cannot 
bend over and had to buy a special bed for his back.  As 
such, when considering all objective evidence of record and 
the veteran's own testimony, the veteran's low back 
disability is best characterized as pronounced intervertebral 
disc syndrome, compatible with characteristic pain and 
"other neurological findings appropriate to the site of the 
diseased disc."

Since it is apparent that the service-connected Scheuermann's 
disease of the lower thoracic and upper lumbar spine is 
productive of some lower extremity neurological impairment, 
consideration must be given as to whether a separate, 
compensable rating may be assigned on the basis of lower 
extremity neurological impairment, generally see Bierman v. 
Brown, 6 Vet. App. 125 (1994).

Neurological impairment of the external popliteal nerve 
warrants a 40 percent evaluation for complete paralysis of 
the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (1998).  
Complete paralysis of the popliteal nerve is manifested by 
foot drop and slight droop of the first phalanges of all 
toes, inability to dorsiflex the foot, lost extension of the 
proximal phalanges of the toes, lost abduction of the foot, 
weakened adduction, and anesthesia covering the entire dorsum 
of foot and toes.  Incomplete paralysis of the popliteal 
nerve warrants a 30 percent evaluation when manifested by 
severe symptoms, and a 20 percent evaluation for moderate 
symptoms.  Id.

The Ratings Schedule specifically instructs against 
"pyramiding" or "[t]he evaluation of the same disability 
under various diagnoses."  38 C.F.R. § 4.14 (1998).  Further, 
in recognizing that a single disease entity may result in 
separate ratable disabilities, the regulations also provide 
that "[e]xcept as otherwise provided in [the] schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any." 38 C.F.R. § 4.25(b) (1998).

The United States Court of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), construed these provisions 
regarding separate disability evaluations with respect to a 
disability that resulted in multiple symptoms and stated 
"the critical component is that none of the 
symptomatology...is duplicative of or overlapping with the 
symptomatology of other two conditions." The Court found 
that three separate disability evaluations were warranted for 
the veteran's disorder.  Id.

In the instant case, the Board finds that the medical 
evidence shows that an increased rating pursuant to 
Diagnostic Code 5293 is warranted for the veteran's low back 
disability.  The Board notes that a 60 percent evaluation 
under the provisions for intervertebral disc syndrome is the 
maximum schedular evaluation.  The Board further notes that a 
60 percent evaluation takes into consideration neurological 
impairment inherent in intervertebral disc syndrome, 
"persistent symptoms compatible with "other neurological 
findings appropriate to the site of the diseased disc."  
38C.F.R. § 4.71a.  

The provisions for intervertebral disc syndrome do not 
expressly prohibit a separate neurological rating from being 
assigned.  While the holding in Esteban supports the 
assignment of neurological symptomatology of the lower 
extremity which is neither duplicative nor overlapping of the 
criteria for evaluation of intervertebral disc syndrome, the 
Board notes that foot drop is a manifestation of invertebral 
disc syndrome.  See Bierman at 126 (1994) (citing provisions 
in THE MERCK MANUAL (16th ed. 1992)).  As such, the Board 
finds that the veteran's intervertebral disc syndrome 
manifestation of a left foot drop and radicular pain of the 
left lower extremity overlaps the criteria in the schedule of 
ratings for impairment of the popliteal nerve.  See 38 C.F.R. 
§ 4.14. 

Accordingly, the Board finds that the medical evidence in the 
present case supports a single disability evaluation pursuant 
to Diagnostic Code 5293.  The veteran's Scheuermann's disease 
with low back pain is manifested by left foot drop, continual 
back pain, and radicular pain of the left lower extremity.  
The Board finds that these manifestations correspond to the 
criteria in the Ratings Schedule for neurologic findings 
appropriate to the site of the diseased disc and establish 
pronounced intervertebral disc syndrome with persistent 
symptoms with little intermittent relief.  Accordingly, 
separate evaluations under Diagnostic Codes 5293 and 8521 are 
not in order.  Id.

In addition, with respect to the veteran's complaints of 
continual pain, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  In a precedent 
opinion, the VA General Counsel has held that disabilities 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, involved 
limitation of motion, which warranted consideration based on 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45.  VAOPGCPREC 36-97.  However, there is no 
basis for a rating in excess of the maximum schedular rating, 
under the provision for 38 C.F.R. §§ 4.40, 4.45.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there is no evidence of vertebral deformity, spinal 
cord involvement, or abnormal mobility requiring a jury mast 
and the Board finds no provision upon which to assign a 
rating higher than 60 percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7 (1998).

Based upon the evidence of record, the Board finds that the 
veteran's Scheuermann's disease of the lower thoracic and 
upper lumbar spine with low back pain, including evidence of 
radicular pain, left foot drop, and muscle spasm, warrants an 
increased rating to a maximum 60 percent rating for 
intervertebral disc syndrome.  See Diagnostic Code 5293.  The 
Board notes that the veteran, at his hearing, indicated that 
his disability warranted atleast a 60 percent disability 
rating.  This rating nearly approximates pronounced 
intervertebral disc syndrome with persistent neurologic 
symptoms, characteristic pain, muscle spasm and absent deep 
tendon upper extremity reflexes, with little intermittent 
relief. 

In sum, the Board finds that an increased evaluation to 60 
percent, but no higher, is warranted.


ORDER

Entitlement to an increased evaluation for Scheuermann's 
disease of the lower thoracic and upper lumbar spine with low 
back pain is granted, subject to the laws and regulations 
governing the payment monetary awards. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

